CORRECTED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/8/2021 and 2/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-5, 8-9, 11-13, 24, 30, 34-35, 46, 51, 59, 64-65, 67, 70, 83, 93 and 109-110 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, wherein the index sequence or the combination of index sequences is selected from a set of index sequences, and a Flamming distance between any two index sequences of the set of index sequences is not less than a first criterion value, wherein the first criterion value is at least 2; (b) pooling the plurality of index-target polynucleotides; (c) sequencing the pooled index-target polynucleotides to obtain a plurality of index reads of index sequences and a plurality of target reads of target sequences, each target read being associated with at least one 
The following is an examiner's statement of reasons for allowance: Claim 93 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of (b) providing a plurality of transposome complexes, wherein each transposome complex comprises a transposase and two transposon end compositions; (c) incubating the double-stranded nucleic acid molecules with the transposome complexes to obtain double-stranded nucleic acid fragments, wherein the double-stranded nucleic acid fragments comprise, at one or both ends, sequences transposed from the transposon end compositions; (d) contacting a plurality of index primers with the double-stranded nucleic acid fragments to generate a plurality of index-fragment polynucleotides, wherein index primers contacted with double-stranded nucleic acid fragments derived from each sample comprise an index sequence or a combination of index sequences that is uniquely associated with that sample, and the index sequence or the combination of index sequences is selected from a set of index sequences; (e) pooling the plurality of index-fragment polynucleotides; (f) sequencing the pooled index-fragment polynucleotides, thereby obtaining index reads of index sequences and a plurality of target reads of target sequences, each target read being associated with at least one index read; and (g) using the index reads to determine the target reads' sources of samples. These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
 suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 109 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the machine readable medium, wherein each target read comprises   These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-5, 8-9, 11-13, 24, 30, 34-35, 46, 51,59, 64-65, 67, 70, 83, and 110 depend from claim 1,93 or 109 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYOUNG LEE/Primary Examiner, Art Unit 2895